          Case 4:19-cr-00051-BMM Document 91 Filed 12/22/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      CR 19-51-GF-BMM

              Plaintiff,

    vs.                                        FINAL ORDER OF FORFEITURE

SHANE ALAN NAULT,

              Defendant.


         THIS MATTER comes before the Court on the United States’ Motion for

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

         1.   The United States commenced this action pursuant to 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.

         2.   A Preliminary Order of Forfeiture was entered on August 18, 2020.

(Doc. 73).

         3.   All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Docs. 88,

88-1).

         4.   It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.




                                           1
          Case 4:19-cr-00051-BMM Document 91 Filed 12/22/20 Page 2 of 2


      Therefore, IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. §924(d), and Rule 32.2, Federal Rules

of Criminal Procedure, free from the claims of any other party:

      •       Stoeger Pistol, Model: Cougar 8000FT, Serial No.: T6429-12G04098

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      Finally, IT IS FURTHER ORDERED that the portion of the forfeiture

allegation and preliminary order of forfeiture that addresses U.S. Currency in the

amount of $1,361.00, and a 2004 GMC Sierra (Red), VIN#:

1GTHK29U84E228593 is hereby DISMISSED.

      DATED this 22nd day of December, 2020.




                                         2
